 21-11298-lgb                Doc 8   Filed 07/20/21 Entered 07/20/21 14:32:07   Main Document
                                                   Pg 1 of 3



MORRISON COHEN LLP
909 Third Avenue
New York, New York 10022-4784
Telephone: (212) 735-8600
Joseph T. Moldovan, Esq.
David J. Kozlowski, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________
                                              )
In re:                                        )                Chapter 11
                                              )
286 RIDER AVE ACQUISITION LLC,                )                Case No. 21-11298 (LGB)
                                              )
                          Debtor.             )
                                              )

                              NOTICE OF APPEARANCE AND REQUEST
                         FOR SERVICE PURSUANT TO FED. R. BANKR. P. 2002

            PLEASE TAKE NOTICE that Be-Aviv 286 Rider LLC (“Be-Aviv”), party-in-

interest in the above-captioned case, hereby appears by its counsel, Morrison Cohen LLP

(“Morrison”). Morrison hereby enters its appearance pursuant to section 1109(b) of title 11

of the United States Code (“Bankruptcy Code”), and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”), and requests that the undersigned be added

to the official mailing matrix and service list in this case. Morrison requests, pursuant to

Bankruptcy Rules 2002, 3017, and 9007, and section 1109(b) of the Bankruptcy Code, that

copies of all notices and pleadings given or required to be given in this chapter 11 case and

copies of all papers served or required to be served in this chapter 11 case, including but not

limited to, all notices (including those required by Bankruptcy Rule 2002), reports,

pleadings, motions, applications, lists, schedules, statements, chapter 11 plans, disclosure

statements and all other matters arising herein or in any related adversary proceeding, be



#10482975 v1 \029220 \0001



                                                     1
 21-11298-lgb                Doc 8   Filed 07/20/21 Entered 07/20/21 14:32:07   Main Document
                                                   Pg 2 of 3



given and served upon Be-Aviv through service upon Morrison, at the addresses, telephone,

and facsimile numbers set forth below:

                                 Joseph T. Moldovan, Esq.
                                 David J. Kozlowski, Esq.
                                 MORRISON COHEN LLP
                                 909 Third Avenue
                                 New York, NY 10022
                                 Telephone: (212) 735-8600
                                 Facsimile: (212) 735-8708
                                 Email: bankruptcy@morrisoncohen.com
                                        dkozlowski@morrisoncohen.com

            PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred

to in the Bankruptcy Rules specified above, but also includes, without limitation, orders

and notices of any application, complaint or demand, motion, petition, pleading or request,

and answering or reply papers filed in this case, whether formal or informal, written or

oral, and whether served, transmitted, or conveyed by mail, hand delivery, telephone,

telegraph, telex, or otherwise filed or made with regard to the above-captioned case and

proceedings therein.

            PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request

for Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a

waiver of any of the rights of Be-Aviv including, without limitation, to (i) have final orders

in non-core matters entered only after de novo review by a higher court, (ii) trial by jury in

any proceeding so triable in this case, or any case, controversy, or adversary proceeding

related to this case, (iii) have the reference withdrawn in any matter subject to mandatory

or discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or




#10482975 v1 \029220 \0001



                                                     2
 21-11298-lgb                Doc 8   Filed 07/20/21 Entered 07/20/21 14:32:07   Main Document
                                                   Pg 3 of 3



recoupments to which may be entitled in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.


Dated:         July 20, 2021                          MORRISON COHEN LLP


                                                         /s/ Joseph T. Moldovan
                                                      Joseph T. Moldovan, Esq.
                                                      David J. Kozlowski, Esq.
                                                      MORRISON COHEN LLP
                                                      909 Third Avenue
                                                      New York, NY 10022
                                                      Telephone: (212) 735-8600
                                                      Facsimile: (212) 735-8708
                                                      Email: bankruptcy@morrisoncohen.com
                                                              dkozlowski@morrisoncohen.com




#10482975 v1 \029220 \0001



                                                     3
